DETAILED ACTION
Applicant’s 10/20/2020 response to the previous 07/20/2020 Office action has been considered and entered.

This is the First Notice of Allowance of claims 1-20.

Response to Arguments
Applicant’s 10/20/2020 arguments with respect to the rejection set forth in section 11 of the previous 07/20/2020 Office action have been fully considered and are persuasive.  Accordingly said rejection has been withdrawn. 

All objections and rejections having been withdrawn, this application is now in condition for allowance.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found within the Original Specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is 
Regarding the independent claim(s), the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole:  the closest prior art of US 20100006034 to Van Den Berg fails to teach or render obvious an apparatus, comprising: a light source configured to emit light; a beam shaper configured to project the light to substantially surround the apparatus in a plane, the light being projected onto an object in the plane and reflected; and a receiver configured to project the light reflected from the object in the plane to an image sensor, wherein a distortion parameter of the receiver in conjunction with a difference between the emitted light and the reflected light detected at the image sensor is indicative of at least one of a direction or a distance of the apparatus relative to the object as set forth in the independent claim(s). 
The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.

This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (See MPEP § 1302.14 [R-07.2015] Latest Revision January 2018 [R-08.2017]).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as teaching the state of the art at the time of the invention.  This prior art does not teach or render obvious the claimed invention for at least the reasons set forth above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL L GREENE/Examiner, Art Unit 3665 
20210225                                                                                                                                                                                                       
/BEHRANG BADII/Primary Examiner, Art Unit 3665